CCA S31875. On consideration of the petition for grant of review of the decision of the United States Air Force Court of *401Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER APPELLANT SUFFERED MATERIAL PREJUDICE TO A SUBSTANTIAL RIGHT AS A RESULT OF THE GOVERNMENT’S FAILURE TO ALLEGE THE TERMINAL ELEMENT OF ARTICLE 134, UCMJ, IN THE SPECIFICATION OF CHARGE II.
The decision of the United States Air Force Court of Criminal Appeals as to Charge II and its Specification, and the sentence is reversed. United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012). The decision of that court as to the remaining charge and specification is affirmed. The record of trial is returned to the Judge Advocate General of the Air Force for remand to that court for further reconsideration in light of Humphries. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]